                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MRO CORPORATION,
                          Plaintiff,                               CIVIL ACTION NO. 16-2881
              v.
    HUMANA INC.,
                          Defendant.

                                                 ORDER

        AND NOW, this 5th day of June 2019, upon consideration of MRO Corporation’s

Motion for Partial Summary Judgment [Doc. No. 76], Humana Inc.’s Motion for Summary

Judgment [Doc. No. 77], and the responses thereto, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby ORDERED as follows:

        1.      MRO’s Motion is DISMISSED AS MOOT, to the extent that MRO has moved

                to preclude Humana from asserting its sixteenth affirmative defense. 1

        2.      MRO’s Motion is DENIED, to the extent that MRO has moved to preclude

                Humana from asserting its fourteenth affirmative defense.

        3.      Humana’s Motion is DENIED.

        It is so ORDERED.

                                                          BY THE COURT:
                                                          /s/ Cynthia M. Rufe
                                                          _____________________________
                                                          CYNTHIA M. RUFE, J.




1
 As provided in the accompanying memorandum opinion, Humana responded that it will withdraw its sixteenth
affirmative defense. Humana Inc.’s Resp. in Opp’n to MRO’s Mot. for Partial Summ. J. [Doc. No. 80] at 1.
